DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al (US 2018/0220972).
Re claim 1, Jeong et al disclose an electronic device comprising: 
a housing comprising a first cover member (240), a second cover member (250) facing in a direction opposite to that of the first cover member, and a side member (210) enclosing a space between the first cover member and the second cover member (Fig 2); 
a support member (230) coupled to or formed integrally with the side member (Fig 2); 
a printed circuit board (321) disposed in the space and comprising a biometric circuit (Figs 3, 15); 
a first conductive portion (431) formed at least partially in the side member (Fig 4); 	
a second conductive portion (432) and third conductive portion (432) disposed at least partially in the second cover member and electrically connected to the printed circuit board (Figs 4, 15); and 
at least one conductive path (433) disposed in the space, configured to electrically connect the biometric circuit and the first conductive portion, and formed on the support member (Figs 4, 15), wherein the biometric circuit is configured to receive a biometric signal based on the first conductive portion, the second conductive portion, the third conductive portion, and the at least one conductive path (abstract).
Re claim 2, wherein the at least one conductive path comprises at least one of a conductive film, a conductive paste, a conductive sheet (layer)[0092], or a laser direct structuring (LDS) pattern.
Re claim 3, wherein: the biometric circuit further comprises an electrocardiogram (ECG) circuit [0078], and the biometric circuit is further configured to: receive a user's biometric signal based on the first conductive portion, the second conductive portion, and the third conductive portion [0018], and measure a user's electrocardiogram based on the received biometric signal [0239], [0242].
Re claim 4, wherein the biometric circuit is further configured to: receive a first biometric signal corresponding to a first polarity through the first conductive portion; receive a second biometric corresponding to a second polarity through one of the second conductive portion and the third conductive portion (abstract); and measure a user's electrocardiogram based on the received first biometric signal and the received second biometric signal [0239],[0242].
Re claim 5, wherein the first conductive portion is formed in a form deposited or coated on the side member (Fig 4).
Re claim 6, wherein the at least one conductive path is disposed at least partially in the housing (Fig 4) or the support member.

Allowable Subject Matter
Claims 7-20 are allowed.




Communication	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847